Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Objection to specification: As to Para 23 (of Pub), “110” should read- - 510 - - .

Claims 9,10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9’s “for use” (line 1) effectively removes the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “exposes” (line 5) is inconsistent with the specification and drawings.  Applicant should contrast claim 1 with Para 19 of the Pub, which potentially suggests that “exposes” (line 5) should read either - - covers - -  or  - - blocks- -, if there is clear support for such?  Regardless, the claim calls for the cavity being exposed regardless of the position of the sheath, and that is not consistent with Applicant’s Figures 1A and 1B.
	As to claim 2, is “rotation of the rod with the tubular sheath” (italics added) correct?  The disclosure refers to the sheath sliding between lower and upper positions, and does not describe how 
	As to claims 6,16, “rid” to - - rod - - .
	As to claims 9,19,20, what is a “jar” in comparison with any “container” (line 2, claim 11).  Different names/tags suggest a difference.  What might such be?
As to claims 6,9,19, “power” to - - powder - - .
As to claim 11, “exposes” (line 6) is inconsistent with the specification and drawings.  Should “exposes” read - - covers - - ?
As to claim 12, this claim calls for a cavity volume as “a function of a density” of powder, but it’s not clear if the powder is a limitation.  Actually, the powder does not appear to be a limitation of the claimed system.
As to claim 20, “exposes” (line 7) is inconsistent with the specification and drawings.  Should “exposes” read - - covers - - ?

Claim(s) 1,2,4,8 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bowersox et al.
Bowersox et al (WO 0189933) teaches a power sampler, including: rod 36,30 having a hole 50; sheath 12 that is slidable about the rod between a lower position (Figure 2) that covers the hole and an upper position (Figure 1) that exposes the hole.  Then the rod is inserted into powder and the sheath is in the upper position (Figure 1), powder flows into the hole; and when the sheath is slid into a lower position (Figure 2) the sample power is entrapped.  Nothing inhibits relative rotation.  The rod has a handle 38, and has threads (Figure10) providing separation.
As to claims 1,2,4,8, either the hole 50 is a cavity, as it is an empty space within a solid object, or it is well known to employ closed ended cavities to effectively sample powder. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowersox as applied to claim 1 above, and further in view of Chen et al ‘443.
As to claim 5, it would have been obvious to employ closed ended cavities in Bowersox, as Chen teaches the benefit of obtaining multiple power samples with a single probe.

Claim(s) 11,14,18 is/are rejected under 35 U.S.C. 103 as obvious over Bowersox et al.
Comments above similarly apply here.	
As to claims 11,14,18, it is well known to place powder sample from a probe into a container for safe handling/storage of the sample.

Claim(s) 11,14,18 is/are rejected under 35 U.S.C. 103 as obvious over Bowersox et al. in view of Chrisp 4,179,930
Comments above similarly apply here.	
As to claims 11,14,18, it is well known to place sample from a probe into a container for safe handling/storage of the sample because Chrisp teaches (ABSTACT) utilizing a receptacle to protect a sample during handling.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowersox as applied to claim 11 above, and further in view of DuBois 6,094,999.
As to claim 12, it would have been obvious to employ a partial cylindrical cavity to collect powder sample in Bowersox, because DuBois teaches (Figure 6) that such cavity 52e will effectively receive a “precise volume of sample” (line 16, col. 7) sample.  Such a shape is suggested by the claimed equation of claim 12.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowersox as applied to claim 11 above, and further in view of Chen et al ‘443.
As to claim 15, it would have been obvious to employ closed ended cavities in Bowersox, as Chen teaches the benefit of obtaining multiple power samples with a single probe.

Comments:
Chen et al (CN 101526443) teaches a powder sampler, comprising: rod 32 with cavities, and sheath 12.  However, the sheath 12 does not move into lower and upper positions as called for in Applicant’s claims 1, 11 and 20.
Chrisp’s rod 12 has a lip 22, so that the sheath 28 is prevented from sliding beyond the lip 22. However, as viewed in the figures, Chrisp’s sheath 28 is not slidable in an upper position (Figures 4,6) in which the aperture 16 is exposed, as called for in Applicant’s claims 1,11 and 20.1
Tijmann et al 3,146,838 refers to vent holes 28a.  However, a rapid sample (employing a projecting gun) is not directed to sensitive powder sampling.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2247. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/ROBERT R RAEVIS/              Primary Examiner, Art Unit 2861                                                                                                                                                                                          

.  


    
        
            
        
            
        
            
    

    
        1 Even if Figure 2 and 4 are turned upside down; Chen then does not teach that the shield is slidable between a lower position which the sheath exposes the opening 16.